DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s following claim to priority is acknowledged: the instant application is a continuation-in-part of 15/307,149 filed October 27, 2016, which is a 371 of PCT/JP 2015/068098 filed June 23, 2015, which claims foreign priority to JP 2014-182792 filed September 8, 2014.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP H09-0941131 machine translation), Oh (Oh et al. “Preparation and purity evaluation of 5N-grade ruthenium by electron beam melting.” Materials Transactions, Vol. 53, No. 9 (2012) pp. 1680-1684.), Vordahl (US 2,813,921), and Snow (US 3,416,919).
Regarding claim 1, Mori teaches a method of producing a high-purity Ir or Ru sputtering target ([0001]) comprising melting the raw material by electron beam (i.e. a melting step of melting to produce a molten ingot) ([0011], [0012], [0016], and [0021]) then placing the Ir or Ru ingot into a metal container and hot rolling the molten Ir or Ru target (i.e. a deformation processing step of processing the molten ingot) ([0011], [0012], [0018], and [0022]). 
Mori is silent to preparing powder raw material, molding, and sintering.

It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Mori to prepare the raw material by weighing, compacting, and vacuum sintering before melting because vacuum sintering of the powder compact allows for removal of gaseous elements between the compact powders (Oh abstract and 2. Experimental).
Mori and Oh are silent to producing molded bodies sintered in a stacked state to produce a sintered body having a relative density of 70% or more.
Vordahl teaches a method for producing ingots of metals that are highly reactive chemically by forming a consumable electrode (1:15-23) made of the metal to be melted (1:24-38) comprising compressing comminuted material such as sponge, flakes, powder, chips, etc. (2:20-28 and 4:28-32) into briquets or compacts  (i.e. a molding step of molding and solidifying the prepared raw material to obtain molded bodies) (2:38-56 and 4:5-37) having a density of about 85% (4:7-8).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to form sintered bodies with a density of about 85% because this produces substantially solid and self-supporting briquets (Vordahl 4:5-12). During sintering the powder particles in the briquet bond together such that the density of the sintered body of Mori, Oh, and Vordahl is about 85% or more (i.e. the density of the sintered body is the same as or more than the density of the pressed briquets). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).

Snow teaches a method of forming an electrode from a plurality of pressed metal compacts by sintering the compacts together (1:11-20).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Mori, Oh, and Vordahl to join the briquets by sintering because it results in an electrode with greater compact strength and joint strength that is less expensive, permits the inclusion of larger material in forming the briquets, and has various shapes formed from various metals (Snow 1:43-67).
Regarding claim 2, Mori and Oh are silent to the shape of the molded bodies.
Vordahl teaches  a method for producing ingots of metals that are highly reactive chemically by forming a consumable electrode (1:15-23) made of the metal to be melted (1:24-38) comprising compressing comminuted material such as sponge, flakes, powder, chips, etc. (2:20-28 and 4:28-32) into briquets or compacts (2:38-56 and 4:5-37) into a cubical or polygonal shape (2:38-51) including having a rectangular cross section shape (i.e. molded bodies are substantially in the shape of a rectangular parallelepiped) (3:72-76 and Figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Mori and Oh to form rectangular shaped briquets because of their practical construction (Vordahl 5:25-35) and a known shape to form a molded body for use in a consumable electrode and an alternative to a cylindrical shape (Vordahl 1:15-23, 2:38-51, 3:71-76, 4:1-4 and 23-32, and Figs. 2-4). The claimed compact shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (JP 2004-137580 machine translation. Citations as page:line(s).), Snow (US 3,416,919), and Vordahl (US 2,813,921).
Regarding claim 1, Nagata teaches an Ir sputtering target (i.e. a Pt group metal) (p. 1:1-5) manufactured by agglomerating Ir raw material in the form of powder by press, CIP, or HP (i.e. a preparing step of weighing a raw material that is partially or entirely of powder and, when the alloy is to be produced, mixing the weighed raw material to obtain a powder mixture; a molding step of molding and solidifying the prepared raw material to obtain molded bodies) (2:40-43 and 3:23-24), plasma arc melting (i.e. a melting step of melting to produce a molten ingot) (2:3-4 and 26-28 and 3:25-29), then hot working such as by hot forging and hot rolling (i.e. a deformation processing step of processing the molten ingot) (3:3-5 and 32-34).
Nagata is silent to molding molded bodies and sintering the molded bodies in a furnace to obtain a sintered body as a joined body.
Snow teaches a method of forming an electrode for consumption by arc melting from a plurality of pressed metal compacts by sintering (1:11-26, 2:57-72, and 3:1-5).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Nagata to form an electrode from a plurality of pressed metal compacts by sintering because it results in an electrode with greater compact strength and joint strength that is less expensive, permits the inclusion of larger material, and has various shapes formed from various metals (Snow 1:43-67).

Vordahl teaches a method of forming a consumable electrode (1:15-23) by compressing comminuted material (2:20-28 and 4:28-32) to a density of about 85% (4:5-12).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Nagata and Snow to press the Ir powder to a density of about 85% because it produces a substantially solid, self-supporting briquette (Vordahl 4:5-12). Merriam-Webster defines sintering as “to cause to become a coherent mass by heating without melting” where the powder particles in the briquet bond together such that the density of the sintered body of Nagata, Snow, and Vordahl is about 85% or more (i.e. the density of the sintered body is the same as or more than the density of the pressed briquets). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 2, Nagata is silent to the shape of the pressed Ir powder.
Vordahl teaches a method of forming a consumable electrode (1:15-23) by compressing comminuted material (2:20-28 and 4:28-32) in the shape of a cubical or polygonal shape such as a rectangular cross sectional shape (2:38-51, 3:71-76, 4:1-4, and Figs. 2-4) by pressing in a square or rectilinear mold (4:23-32).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Nagata to press the Ir powder into a polygonal shape with a rectangular cross section because it is of practical construction (Vordahl 5:25-35) and a known shape to be form a molded body of for use in forming a consumable electrode (Vordahl 1:15-23, 2:38-51, 3:71-76, 4:1-4 and 23-32, and Figs. 2-4). As evidenced by the teachings with respect to shape in Vordahl (1:15-23, 2:38-51, 3:71-76, 4:1-4 and 23-32, and Figs. 2-4) the claimed compact shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Regarding claims 3 and 5, Nagata teaches a furnace pressure of 1.33 x 103 to 2 x 105 Pa during melting (2:11-12, 39-40, and 48-50 and 3:29-31). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata (JP 2004-137580 machine translation. Citations as page:line(s).), Snow (US 3,416,919), and Vordahl (US 2,813,921) as applied to claim 3 above, and further in view of either one of Popper (US 2012/0037330), Peras (US 3,234,608). 
Regarding claim 4, Nagata teaches plasma arc melting (2:3-4 and 26-28 and 3:25-29) in a water-cooled copper crucible (3:25), but is silent to the presence of a through-cavity where a bottom portion of the molten pool in the cavity is pulled down to obtain the molten ingot.
Popper teaches a method of manufacturing reactive metals ([0002] and [0029]) using a system in which the crucible includes a hole formed in the bottom and a withdrawal device 20 withdrawing the melted metal, solidified by cooling, from the crucible hole in the form of solidified ingots ([0030], [0031], [0078]-[0080], and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Nagata to form a hole in the crucible through which the melted metal is withdrawn and solidified by cooling because it allows for continuous withdrawal and removal of ingots allowing for the continuous, uninterrupted process of remelting the electrode, producing a large 
As an alternative to Popper, Peras teaches a method of preparing metals and alloys purified to a high degree (1:16-20) by moulding from powder and sintering (2:36-45), abutting new electrodes together as the operation proceeds (2:46-54), melting and casting the metal in a cooled continuous casting mould (2:18-35) where there is a metal bath 2 and the ingot mould 3 is open at its bottom (i.e. a through cavity) and solidified bar 5 is driven in the downward direction (i.e. a bottom portion of the molten pool in the cavity is pulled down to obtain the molten ingot) through a pair of rollers 6 (5:66-75, 6:1-13, and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the Cu crucible of Nagata to include an opening through which a solidified bar is driven downward because it allows for continuous casting leading to the direct obtainment of ingots having excellent properties without all of the drawbacks of stopping, heating costs, successive operations, loss of material at various stages, etc. (Peras 9:15-22).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,737,931 (US ‘931) in view of Nagata (JP 2004-137580 machine translation. Citations as page:line(s).) , Snow (US 3,416,919), and Vordahl (US 2,813,921). 
Regarding claims 1 and 3-5, US ‘931 teaches a method of producing a platinum group-based alloy with a crucible and pressure (claims 1 and 2) that read on that claimed. 
US ‘931 is silent to forming the ingot.

It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US ‘931 to use the alloy preparation and melting process of Nagata because it suppressed contamination of the formed Ir material (Nagata 1:2-5) by reducing impurities sufficiently in a single melting step (Nagata 2:1-10).
US ‘931 in view of Nagata is silent to molding molded bodies and sintering the molded bodies in a furnace to obtain a sintered body as a joined body.
Snow teaches a method of forming an electrode for consumption by arc melting from a plurality of pressed metal compacts by sintering (1:11-26, 2:57-72, and 3:1-5).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US ‘931 in view of Nagata to form an electrode from a plurality of pressed metal compacts by sintering because it results in an electrode with greater compact strength and joint strength that is less expensive, permits the inclusion of larger material, and has various shapes formed from various metals (Snow 1:43-67).
US ‘931 in view of Nagata and Snow are silent to the molded bodies being sintered in the furnace in a stacked state to produce the sintered body having a relative density of 70% or more.

It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US ‘931 in view of Nagata and Snow to press the Ir powder to a density of about 85% because it produces a substantially solid, self-supporting briquette (Vordahl 4:5-12). Merriam-Webster defines sintering as “to cause to become a coherent mass by heating without melting” where the powder particles in the briquet bond together such that the density of the sintered body of Nagata, Snow, and Vordahl is about 85% or more (i.e. the density of the sintered body is the same as or more than the density of the pressed briquets). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 2, US ‘931 in view of Nagata and Snow is silent to the shape of the pressed Ir powder.
Vordahl teaches a method of forming a consumable electrode (1:15-23) by compressing comminuted material (2:20-28 and 4:28-32) in the shape of a cubical or polygonal shape such as a rectangular cross sectional shape (2:38-51, 3:71-76, 4:1-4, and Figs. 2-4) by pressing in a square or rectilinear mold (4:23-32).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US ‘931 in view of Nagata and Snow to press the Ir powder into a polygonal shape with a rectangular cross section because it is of practical construction (Vordahl 5:25-35) and a known shape to be form a molded body of for use in forming a consumable electrode (Vordahl 1:15-23, 2:38-51, 3:71-76, 4:1-4 and 23-32, and Figs. 2-4). As evidenced by the teachings with respect to shape in Vordahl (1:15-23, 2:38-51, 3:71-76, 4:1-4 and 23-32, and Figs. 2-4) the claimed compact shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. MPEP 2144.04(IV)(B). Further, prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).




Related Art
Minoru (JP 2002-105631 machine translation)
Minoru teaches a method of making a high-purity Ru sputtering target ([0001]) comprising hot press forming a lump of Ru raw material then melting ([0015]) by plasma arc melting ([0013]) at a pressure of 10 Torr to 2 atm (1.33 x 103 Pa to 2 x 105 Pa ([0011]) such that the evaporation loss is extremely small ([0018]) followed by machining and grinding ([0024]).
Paton (US 3,894,573)
	Paton teaches production of metal ingots in a hermetically sealed chamber (1:44-60) by plasma arc remelting including creating a vacuum in the chamber, feeding the metal blank axially downward as it is melted by the plasma arcs, and simultaneously extracting from the mold the formed ingot (2:24-38, 4:38-68, 5:1-3, and Fig. 3).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735